[Cite as State v. Sutton, 2020-Ohio-324.]



                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                            FAYETTE COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :       CASE NO. CA2019-07-014

                                                  :             DECISION
     - vs -                                                      2/3/2020
                                                  :

 JUSTIN T. SUTTON,                                :

        Appellant.                                :




      CRIMINAL APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                           Case No. CRI20190009


Jess C. Weade, Fayette County Prosecuting Attorney, Fayette County Courthouse, 110
East Court Street, 1st Floor, Washington, Court House, Ohio 43160, for appellee

Steven H. Eckstein, 1208 Bramble Ave., Washington Court House, Ohio 43160, for
appellant



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal filed by

appellant, Justin T. Sutton, the transcript of the docket and journal entries, the transcript of

proceedings and original papers from the Fayette County Court of Common Pleas, and

upon the brief, and amended brief, filed by appellant's counsel.
       {¶2}    Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review of

the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be predicated;

(2) lists one potential error "that might arguably support the appeal," Anders, at 744, 87

S.Ct. at 1400; (3) requests that this court review the record independently to determine

whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant.

       {¶3}    Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason

that it is wholly frivolous.


       M. POWELL, P.J., S. POWELL and RINGLAND, JJ., concur.